Citation Nr: 0739879	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-00 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for a chronic skin 
disorder.  

2.	Entitlement to service connection for a disability 
manifested by sleep loss.  

3.	Entitlement to service connection for multiple joint 
arthritis.  

4.	Entitlement to an increased rating for the residuals of a 
shell fragment wound of the right knee, currently evaluated 
as 10 percent disabling.  

5.	Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  

6.	Entitlement to an initial compensable rating for injury of 
the peroneal nerve.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues involving the ratings of the residuals of a shell 
fragment wound of the right knee, bilateral hearing loss, and 
peroneal nerve damage are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A chronic skin disorder is not currently demonstrated.  

2.	A chronic disability manifested by sleep loss is not 
currently demonstrated.  

3.	Arthritis of multiple joints was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.  




CONCLUSIONS OF LAW

1.	A chronic skin disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.	A chronic disability manifested by sleep loss was neither 
incurred in nor aggravated by service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

3.	Arthritis of multiple joints was neither incurred in nor 
aggravated by service nor may arthritis of multiple joints, 
to include the lumbar spine be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in June 2001, February 2002, and 
February 2003, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim(s) for service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran is claiming service connection for a skin 
disorder, a chronic disability manifested by sleep loss, and 
multiple joint arthritis.  The Board has reviewed the entire 
evidence of record, which includes the available service 
treatment records, private treatment records, records 
utilized by the Social Security Administration in a 
disability determination by that agency, and VA outpatient 
treatment records and compensation examination reports.  No 
basis has been found upon which to establish service 
connection for these disabilities.  

In this regard, it is noted that the service treatment 
records show no complaint or manifestation of a skin 
disorder, sleep disorder, or arthritis.  Records of treatment 
rendered from various medical care providers subsequent to 
service does not show a chronic skin disorder or a chronic 
sleep disorder separate from that known to be associated with 
the veteran's service connected post-traumatic stress 
disorder, which is currently rated as 100 percent disabling.  
There is a notation on VA compensation examination in June 
2001 regarding slight skin changes possibly associated with 
the nerve damage, which has in turn been related to the shell 
fragment wound residuals, but this is not shown to be a 
chronic disorder.  The earliest documentation of degenerative 
arthritis, apart from any joint disease associated with the 
shell fragment wound of the right knee that will be discussed 
in the remand portion of this decision, is shown to have been 
on X-ray studies in 2004 at which time degenerative changes 
of the lumbar spine were shown to be present.  There is no 
medical opinion of record relating any separate skin, sleep, 
or arthritis disorder with service.  

There is on file a letter from a private physician dated in 
May 2004.  It is noted that the veteran is getting treatment 
for arthralagias of multiple joints.  There is, in this 
record no evidence of arthritis of multiple joints or a 
chronic skin or sleep disorder related to service.

After review of the evidence, the Board can find no 
documentation of chronic, separate skin or sleep disorders.  
Arthritis is not shown to be manifested during service or 
within one year thereafter and has not been associated by 
medical opinion with any in-service event.  Under these 
circumstances, the claims for service connection must be 
denied.  


ORDER

Service connection for a chronic skin disorder is denied.  

Service connection for a disability manifested by sleep loss 
is denied.  

Service connection for multiple joint arthritis is denied.  


REMAND

The veteran is claiming increased ratings for the residuals 
of the shell fragment wound of the right knee, peroneal nerve 
damage and bilateral hearing loss.  His representative has 
correctly pointed out that these disabilities have not been 
evaluated for compensation purposes in over five years.  
Moreover, the Board can not find a compensation examination 
of record that specifically identifies the muscle group or 
groups that were damaged at the time the veteran sustained 
his shell fragment wounds.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran to undergo audiologic, neurologic, 
surgical, or other appropriate 
examinations to ascertain the current 
extent of his service connected hearing 
loss, peroneal nerve damage and the 
residuals of the shell fragment wound of 
the right knee.  The surgical examiner 
should, with as much specificity as 
possible make note of the specific muscles 
that sustained injury at the time of the 
wounding.  If the precise muscles are not 
identifiable, this should be specifically 
set forth.  If there are separate 
neurological findings attributed to the 
missile injury, those manifestations 
should be set out.  The claims folder 
should be made available for review in 
connection with this examination.  The 
examiners should provide complete 
rationale for all conclusions reached.

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


